DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2022 has been entered.
 
Response to Amendment
The amendment filed April 5, 2022 has been entered.  Claims 1, 3, 6, 7, 9-14, and 16-24 are pending in the application.  The application’s arguments regarding claims 11 and 19 have overcome the 35 U.S.C. 112(b) rejection previously set forth in the Final Office Action mailed October 5, 2021.  Applicant reached out to Examiner through email communications sent March 28, presenting proposed claim amendments.  Examiner’s email in response dated March 29, 2022 provided detailed reasoning as to why the proposed claim amendments were insufficient to overcome the present art.  Applicant’s present amendments to are verbatim the proposed amendments in the email dated March 28, 2022, which Examiner assessed as insufficient.  Examiner has provided at least three additional references in the Conclusion (see pertinent arts of record) which read upon Applicant’s amended limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 10, 12-14, 16-18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over:
Smith et al. (U.S. 2021/0085559 A1) (hereinafter – Smith)
Shoemaker et al. (U.S. 2014/0161421 A1) (hereinafter – Shoemaker)
Motoru et al. (U.S. 2017/0235912 A1) (hereinafter – Motoru).
Re. Claims 1 and 14: Smith teaches a mobile electronic device (Figs. 1, 2) configured to provide personalized biofeedback therapy to a user experiencing a panic attack (Abstract, Background: detecting user states encompasses identifying panic attacks; Paragraph 0044: identification and treatment of a panic attack), the mobile electronic device comprising:
at least one computer processor (Fig. 2, controller 108 and/or associated computing device described in the following citations); 
at least one storage device encoded with a plurality of computer-executable instructions (Paragraphs 0060, 0061, Paragraph 0078).
Smith does not teach:
an imaging device configured to capture a plurality of images in a time sequence; 	processing the plurality of images to determine a  temporal change of at least on feature represented in the plurality of images; 
determining physiological data based, at least in part, on the determined temporal change of the at least one feature.
Shoemaker teaches an imaging device configured to capture a plurality of images in a time sequence (Fig. 2: heart and respiratory rate extracted from video, as described in Paragraphs 0023, 0027); 
processing the plurality of images to determine a  temporal change of at least on feature represented in the plurality of images (Paragraph 0023: detection of color changes to detect heart rate, respiratory rate, and skin redness, shown in Fig. 2);
determining physiological data based, at least in part, on the determined temporal change of the at least one feature (see previous citation; Fig. 2: heart rate determined by temporal change of color).
Shoemaker teaches analogous art in the technology of monitoring physiogical states due to emotional states (Abstract). 
Detection of heart rate and respiratory rate information are prominent components of identifying panic attacks, as discussed by Smith. Smith describes that a variety of physiological sensing methods may be used to detect such rate information, including e.g., optical physiological monitors, ECG, chest strap sensors, and EMG. Therefore, it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to perform using the optical physiological technique of Shoemaker utilizing video processing and to incorporate it into the system of Smith since there are a finite number of identified, predictable potential solutions (i.e., optical spectroscopy, ECG, EMG, physical distension) to the recognized need (detecting heart rate and/or respiratory rate) and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.
Smith further teaches:
determining, based on at least a part of the physiological data, that the user is experiencing a panic attack (Paragraph 0004: “…detecting one or more states of a user; comparing the one or more states of the user to one or more predetermined activation parameters to determine if the user is experiencing an episode…;” Paragraph 0044: panic attack detected via an increase in heart rate greater than a threshold).
Smith and Shoemaker do not explicitly teach the invention comprising: receiving, from a recommendation system, a recommended biofeedback therapy for the user. 
 Motoru teaches an invention which analyzes the response of user behaviors and/or diagnoses to identify interventions for improving a user’s conditions and to implement a recommended therapy (Paragraph 0057: Block S130 determines one or more therapeutic interventions to apply).  Motoru teaches analogous art in the technology of anxiety diagnostics and therapeutic intervention (Paragraph 0016).
It would have been obvious to one having skill in the art before the effective filing date to have modified Smith and Shoemaker to include the recommendation system as taught by Motoru, the motivation being that providing a therapy based on analysis of a specific behaviors or medical diagnoses of a user allows for the invention to provide a more directed and effective treatment for improving a user condition (Paragraph 0057).
Smith further teaches the invention comprising:
providing the recommended biofeedback therapy to the user during the panic attack (Paragraph 0020: “… a haptic actuator may be activated either manually, or automatically, to provide at least one of thermal and/or physical sensations to a user to provide a desired subjective sensation to the user for symptom relief from a condition that the user suffers from”);
	transmitting to the recommendation system, information related to the panic attack after the panic attack has subsided, determining, using the recommendation system, a measure of effectiveness of the biofeedback therapy based, at least in part, on the information related to the panic attack wherein the measure of effectiveness is responsive to a change in the physiological data (Paragraphs 0025, 0038: monitoring effectiveness of treatments and/or therapies provided to a user through monitoring a change in physiological data, i.e., symptom severity, frequency of symptoms, particularly in view of Shoemaker’s monitoring of physiological data changes; alternatively or additionally, Motoru also monitors effectiveness of treatments and/or therapies through monitoring of change in physiological data, as taught in: Fig. 1B: patient digital data includes efficacy of treatment and generating diagnostic analysis, feedback steps after updating diagnostic analysis model and/or therapy recommendation model; Paragraph 0040: medical status analysis includes supplementary dataset from mobility-related sensor (Fig. 1A: S120), and symptom information, behavioral information, user behavior, general medical information, or any other suitable information).
	Motoru further teaches providing an updated recommended biofeedback therapy for the user as a new data point for the recommender system; and updating the recommendation system and the biofeedback therapy in response to the measure of effectiveness (Fig. 1B: updating a diagnostic model and/or therapy recommendation based on patient data and diagnostic analysis, both of which include ascertaining physiological data (Paragraphs 0040-0045), wherein the iterative process demonstrated is performed in response to a measure of effectiveness ascertained at Block 110); additionally or alternatively, Smith: at least Paragraphs 0035-0036: updating parameters in response to lack of desired sensation/symptom relief, i.e., efficacy; Examiner notes that both citations of Motoru and Smith are in view of Shoemaker’s measure of effectiveness in the combination).
	Re. Claim 3: Smith, Shoemaker, and Motoru teach the invention according to claim 1.  Smith further teaches the invention wherein the recorded physiological data comprises a heart rate and/or a respiratory rate of the user (Paragraph 0033: monitoring heart rate, respiratory rate, or any of the foregoing).  Alternatively or additionally, Shoemaker also teaches the invention wherein the recorded physiological data comprises a heart rate and/or a respiratory rate of the user (Paragraph 0023).
	Re. Claims 6 and 16: Smith, Shoemaker, and Motoru teach the invention according to claims 1 and 14.  Smith further teaches the invention wherein the method further comprises: tracking, during the panic attack, the physiological data associated with the user, and wherein the information related to panic attack includes at least some of the tracked physiological data (Paragraph 0023: any appropriate information pertaining to a particular condition may be logged or recorded; Paragraphs 0028-0029: recording sensed states when actuator is activated during an episode; Paragraph 0048: correlation of sensed states and episodes; Paragraph 0073: one or more sensed states may be logged during operation of a haptic actuator).
	Re. Claims 7 and 17: Smith, Shoemaker, and Motoru teach the invention according to claims 6 and 16.  Smith further teaches the invention comprising determining based, at least in part, on the tracked physiological data, a severity measure indicating a severity of the panic attack, and wherein the information related to the panic attack comprises the severity measure (Paragraph 0021: “…a controller of a haptic actuator may automatically activate the haptic actuator in response to the controller determining a user is experiencing a specific episode and/or symptoms with a perceived severity from the condition such that the user may desire symptom relief”).
	With respect to claim 17, Smith teaches the limitations above and further teaches determining based, at least in part, on the tracked physiological data, an effectiveness of the biofeedback therapy provided to the user during the panic attack, and wherein the information related to the panic attack comprises the determined effectiveness of the biofeedback therapy (Paragraphs 0025, 0038: monitoring effectiveness of treatments and/or therapies provided to a user).
	Re. Claims 10 and 18: Smith, Shoemaker, and Motoru teach the invention according to claims 1 and 14.  Smith further teaches the invention further comprising a first stimulator configured to provide biofeedback therapy using a first modality and a second stimulator configured to provide biofeedback therapy using a second modality different from the first modality (Abstract: “Methods of operating a haptic actuator to apply physical and/or thermal sensations to a user…;” Paragraph 0043: “haptic actuators that provide both thermal and physical sensations to provide symptom relief from heighted emotional states are also contemplated…”).
	Re. Claim 12: Smith, Shoemaker, and Motoru teach the invention according to claim 1.  Motoru further teaches the invention wherein receiving the recommended biofeedback therapy comprises receiving information describing at least one modality to provide the biofeedback therapy to the user and at least one characteristic of biofeedback therapy to be provided (Paragraph 0057: Block S130 determines one or more therapeutic interventions, including modalities and characteristics thereof).
Alternatively or additionally, Examiner notes that if a device is being given a command to deliver a recommended therapy, delivering such therapy necessarily comprises the processor receiving “information describing” at least one modality and characteristic of said therapy to execute the therapy.
Re. Claim 13: Smith, Shoemaker, and Motoru teach the invention according to claim 1.  Smith further teaches the invention providing a user interface configured to prompt the user to enter information about an experience of the user prior to and/or during the panic attack; and receiving the information about the experience of the user via the user interface in response to the prompting, and wherein the information related to the panic attack comprises at least some information about the experience of the user received via the user interface (Paragraph 0021: event logging; Paragraphs 0035-0036, 0071: requesting user input regarding the applied symptom relief).
	Re. Claims 21 and 23: Smith, Shoemaker, and Motoru teach the invention according to claims 1 and 14.  Shoemaker further teaches the invention wherein the at least one feature includes one or more average color values (Paragraph 0023: “A signal 205 corresponding to a person's heart rate can be extracted from the source video 200 by, for example, measuring the blood pulsation effect--small fluctuations in the average skin color of a person as blood passes through capillaries close to the skin.”).
	Re. Claims 22 and 24: Smith, Shoemaker, and Motoru teach the invention according to claims 1 and 14.  Motoru further teaches the invention wherein receiving a recommended biofeedback therapy for the user is based on at least a part of the physiological data (Fig. 1A: determination of a therapeutic intervention in block S130 is supplemented by receiving a supplementary dataset in S120, described in Paragraph 0031: “Block S120 recites: collecting a supplementary dataset characterizing activity of the user… Supplementary datasets can include any one or more of… medical device data… recorded biosignals (e.g., heart rate, blood pressure, EEG signals, blood sugar levels, etc.);” therefore, the combination of Smith, Shoemaker, and Motoru teach a recommendation system wherein the recommended therapeutic intervention is based on at least a part of the physiological data).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over:
Smith et al. (U.S. 2021/0085559 A1) (hereinafter – Smith)
Shoemaker et al. (U.S. 2014/0161421 A1) (hereinafter – Shoemaker)
Motoru et al. (U.S. 2017/0235912 A1) (hereinafter – Motoru)
Wood (U.S. 2019/0133496 A1) (hereinafter – Wood).
Re. Claim 9: Smith, Shoemaker, and Motoru teach the invention according to claim 1.  Smith, Shoemaker, and Motoru do not teach the invention determining an effectiveness of the biofeedback therapy is based, at least in part, on whether the physiological data changes at a certain rate during the panic attack in response to providing the biofeedback therapy.  The invention of Smith determines effectiveness of treatment based on the intensity, frequency, duration, or other parameters of the therapy applied (Paragraph 0038).
Wood teaches monitoring of physiological parameters to detect the onset of an adverse health condition (Paragraph 0041).  Wood further teaches the invention wherein determining an effectiveness of the biofeedback therapy is based, at least in part, on whether the physiological data changes at a certain rate during the panic attack in response to providing the biofeedback therapy (Fig. 3A, 3B; Paragraph 0049: comparing values of physiological parameters before and after treatment and applying and assessing multiple treatment steps during the adverse condition).  Wood teaches analogous art in the technology of detecting and treating panic attacks (Paragraph 0003).
It would have been obvious to one having skill in the art before the effective filing date to have modified to have modified Smith, Shoemaker, and Motoru to have included determining effectiveness of a therapy based on a change in monitored physiological parameters as taught by Wood, the motivation being that directly assessing the impact of a treatment on physiological parameters provides a more direct and objective assessment of effectiveness than monitoring parameter of the treatment as taught by Smith.

Claims 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over:
Smith et al. (U.S. 2021/0085559 A1) (hereinafter – Smith)
Shoemaker et al. (U.S. 2014/0161421 A1) (hereinafter – Shoemaker)
Motoru et al. (U.S. 2017/0235912 A1) (hereinafter – Motoru)
Eldardiry et al. (U.S. 2017/0049374 A1) (hereinafter – Eldardiry).
Re. Claims 11 and 19: Smith, Shoemaker, and Motoru teach the invention according to claims 1 and 14.  Smith and Motoru do not teach the invention wherein receiving the recommended biofeedback therapy comprises receiving the recommended biofeedback therapy before receiving the indication that the user is experiencing a panic attack.
Eldardiry teaches the use of a predictive model to determine a recommendation for a user based upon monitored physiological conditions exceeding a threshold, including utilizing change-point detection to detect where significant changes occur up to an hour before the onset of a panic attack (Paragraphs 0003-0005 and 0039-0040: generating a prediction and sending an alert regarding panic attacks prior to onset).  Eldardiry teaches analogous art in the detection of panic attacks (Paragraphs 0005-0009).
It would have been obvious to one having skill in the art before the effective filing date to have modified Smith in view of Motoru to include a predictive system as taught by Eldardiry which provides recommendation prior to the device receiving an indication that the user is experiencing a panic attack, the motivation being that such a predictive system reduces the severity or intensity of symptoms and possibility of complications (Paragraphs 0035-0036).
Re. Claim 20: Smith in view of Motoru in further view of Eldardiry teach the invention according to claim 19. Motoru further teaches the invention wherein receiving the recommended biofeedback therapy comprises receiving information describing at least one modality to provide the biofeedback therapy to the user and at least one characteristic of biofeedback therapy to be provided (Paragraph 0057: Block S130 determines one or more therapeutic interventions, including modalities and characteristics thereof).
Alternatively or additionally, Examiner notes that if a device is being given a command to deliver a recommended therapy, delivering such therapy necessarily comprises the processor receiving “information describing” at least one modality and characteristic of said therapy to execute the therapy.

Response to Arguments
Applicant's arguments filed April 5, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument: “No combination of Smith, [Motoru,] and Shoemaker describe at least the above-emphasized language of amended independent claim 1:”
Applicant has presented no argument other than an assertion that the combination of arts does not teach the amended claim limitations.  Examiner has provided new citations from both Smith and Motoru which read upon the amended limitations.  Furthermore, Examiner notes that the limitation of providing an updated therapy as a new data point for a recommender system and updating the recommendation system  in response to a measure of effectiveness is sufficiently broad to encompass well-known concepts of feedback/iterative adjustment of therapy based on efficacy thereof, or even the broader concept of biofeedback, of which Examiner has presented a non-exhaustive list of similar arts as pertinent arts of record (see: Conclusion).  In order to potentially overcome the rejections applied to the claims, Examiner recommends providing limitations which would separate Applicant’s claimed limitation concepts from what is encompassed by biofeedback concepts, such as by including explicit detail regarding how the therapy is adjusted, what parameter of the therapy is adjusted, whether a new type of therapy is applied, etc.…

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lou (U.S. 2008/0126131 A1) – Paragraphs 0111, 0125: updating recommended actions for therapies based on comparison to previous therapy regimen;
Marling et al. (U.S. 2008/0220403 A1) – Fig. 4: iterative therapy adjustment based on patient data, including physiological data;
Rao et al. (U.S. 2003/0120134 A1) – Paragraph 0036-0043: generating therapy and assessment of physiological features; Fig. 3: iterative changes and effects thereof used to recommend new therapies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791